In Commonwealth v. Gonsalves, 56 Mass. App. Ct. 506 (2002), the Appeals Court affirmed Gonsalves’s conviction of receiving a stolen motor vehicle in violation of G. L. c. 266, § 28. Gonsalves filed an application for further appellate review, which was denied. Commonwealth v. Gonsalves, 438 Mass. 1105 (2003). He later moved in the Superior Court for a new trial, which was denied, and he filed a timely notice of appeal. In addition, he filed a petition in the county court seeking relief from both the Appeals Court’s decision and from the denial of his motion for a new trial. The single justice denied his petition without a hearing.
Gonsalves has filed a memorandum and appendix pursuant to S.J.C. Rule 2:21, as amended, 434 Mass. 1301 (2001). Although rule 2:21 does not apply because Gonsalves is not challenging an interlocutory ruling of the trial court, we can nonetheless conclude that the single justice neither erred nor abused his discretion in denying relief. Gonsalves had an alternative to seeking review of the Appeals Court’s decision pursuant to G. L. c. 211, § 3; his remedy was to file an application for further appellate review pursuant to Mass. R. A. P. 27.1, as amended, 426 Mass. 1602 (1998), which he did, albeit unsuccessfully. See Hunt v. McKendry, 434 Mass. 1025, 1026 (2001). Moreover, he had an alternative to requesting relief from the denial of his motion for a new trial pursuant to G. L. c. 211, § 3; he could have — and indeed has — pursued an appeal from that denial to the Appeals Court (the appeal is currently pending).

Judgment affirmed.